Per Curiam. "When these two cases were reached upon the call of the docket on the fourth day of December, it appearing that errors had been assigned upon the records and briefs filed upon both sides, they were taken under advisement. On the next day, upon application of appellant’s attorney in each case; leave was given to file additional records from the court below. In the second of the above entitled cases such additional record was filed, but it appearing that the new matter certified by the clerk does not constitute a part of the record, we have stricken the same from the files. A motion is now made to continue the causes, to enable appellants to make application to the court below to amend the bill of exceptions in each case, by adding the seal of the judge and by incorporating matter which has been inadvertently omitted therefrom. This application, if it, had been made in time, might have met with our favorable consideration ; but the defects in the record of the court below have been apparent ever since it was first certified to by the clerk, and if appellant’s counsel had desired to have it amended he should have made his motion before the cause had been submitted. We are of opinion the motions made at this late day came entirely too late, and they will be overruled.